EXHIBIT 10.03

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”), with an effective date as of
January 2, 2009 (the “Effective Date”), is hereby made between IDT Corporation,
a Delaware corporation with its principal place of business at 520 Broad Street,
Newark, New Jersey 07102 (the “Company”) and Stephen Brown, with his address at
390 Oak Drive, Cedarhurst, New York 11516 (“Consultant”). The Consultant and the
Company are hereinafter referred to individually as a “Party” and collectively
as the “Parties”.

WHEREAS, the Consultant was an employee of the Company and the Consultant’s
employment terminated effective January 2, 2009; and

WHEREAS, on January 2, 2009, the Parties entered into a Release Agreement (the
(“Release Agreement”); and

WHEREAS, the Company has agreed to retain the Consultant to provide consulting
and advisory services and the Consultant is willing to provide such services on
the terms and for the consideration set out below.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, it is hereby agreed as follows:

1. Services and Payment. The Consultant is engaged in the business of providing
consulting services and he shall use his skills and render services, on an
as-needed basis, to the best of his abilities to provide consulting and advisory
services to the Company (and its divisions, subsidiaries and affiliates) as
requested by the Company and mutually agreed upon between the Parties,
including, without limitation, the “Scope of Services” more specifically set
forth in Schedule A, attached hereto and made a part hereof (“Services”). The
Company agrees to pay to the Consultant the total sum of Two Hundred Fifty
Thousand Dollars ($250,000.00) per year, payable in equal monthly installments
(on the first of each calendar month, except for January 2009, for which the
payment will be made no later than January 10, 2009) of $20,833.00, for the
rendering of Services during the Term. The Consultant shall send an invoice
monthly to the Company in form and substance satisfactory to the Company (and
any other documentation the Company may request). The Parties acknowledge and
agree that the Company will not owe the Consultant (or its employees or agents)
any fees, expenses or other amounts other than as expressly provided herein.

2. Term and Termination. This Agreement is for a five (5) year period commencing
on the Effective Date and it may be extended by the Company for additional
periods upon notice to the Consultant, unless terminated earlier by either
Party. The Company may terminate this Agreement at any time for “Cause.” For
purposes of this Agreement, the Company shall have “Cause” to terminate this
Agreement (a) upon the Consultant’s conviction of, or plea of nolo contendre to,
an act or acts constituting a felony under the laws of the United States or any
State thereof, (b) upon the Consultant’s commission of fraud, embezzlement,
gross negligence or malfeasance, or (c) upon the Consultant’s failure to perform
his material responsibilities and duties hereunder after written notice has been
delivered to the Consultant by the Company, which notice specifically identifies
the manner in which the Consultant has failed to perform, and the Consultant’s
failure to perform his duties hereunder is not cured within ten (10) business
days after notice of such failure has been given to the Consultant. The Company
may also terminate this Agreement if the Consultant breaches any of his material
obligations under the Release Agreement. If the Company terminates this
Agreement for Cause, all payments for Services shall cease, provided however
that the Consultant shall (A) be entitled to receive a partial monthly payment
for Services rendered through the date the Company terminates this Agreement,
and (B) be reimbursed for unpaid and approved business expenses (in accordance
with the Company’s normal business expense reimbursement procedures).



--------------------------------------------------------------------------------

3. Proprietary and Confidential Information.

(a) “Confidential Information” means technical and business information about
the Company, its divisions, subsidiaries and affiliates, and each of their
respective clients and customers that is learned by the Consultant in the course
of the consulting relationship with the Company (including, without limitation,
all periods of consultancy and/or the provision of any services to the Company
prior to the Effective Date) including, without limitation, any and all
proprietary Inventions (as defined below), customer and potential customer
names, product plans and designs, licenses and other agreements, marketing and
business plans, and various other technical, financial, business and/or trade
secret information of the Company, its divisions, subsidiaries and affiliates,
and each of their respective clients and customers.

(b) The Consultant acknowledges that such Confidential Information is
specialized, unique in nature and of great value to the Company, and that such
information gives the Company a competitive advantage.

(c) During the Consultant’s consulting relationship with the Company and
thereafter, the Parties agree that the Consultant will not: (i) use any
Confidential Information, however acquired, except as necessary within the scope
of the consulting relationship with the Company to perform its duties;
(ii) duplicate or replicate, or cause or permit others to duplicate or
replicate, any document or other material in any medium embodying any
Confidential Information except as necessary in connection with the consulting
relationship or the provision of Services to the Company; or (iii) disclose, or
permit the disclosure of, any Confidential Information to any person, without
the prior written consent of the Company.

(d) The Consultant acknowledges that the Company owns all right, title and
interest in and to the Confidential Information. The Consultant acquires
hereunder no right, title or interest in any Confidential Information.

(e) During the Term, the Consultant may not provide services to a third party
that could in any way present a conflict of interest to the Consultant with
respect to the services the Consultant provides to the Company.

4. Inventions.

(a) “Inventions” means all ideas, inventions, discoveries, improvements, trade
secrets, formulae, techniques, data, software, programs, systems,
specifications, developments, system architectures, documentation, algorithms,
flow charts, logic diagrams, source code, methods, processes, and other
information, including works-in-progress, whether or not subject to statutory
protection, whether or not reduced to practice, which are conceived, created,
authored, developed, or reduced to practice by the Consultant, either alone or
jointly with others, whether on the premises of the Company or not, during any
consulting relationship (including, without limitation, all periods of
consultancy with or provision of any services to the Company prior to the
Effective Date); provided, however, that any of the foregoing occurring neither
on the premises of nor through the use of the property of nor at the direction
of the Company and which (i) do not relate to the actual or anticipated
business, activities, research or investigations of the Company, and (ii) do not
result from or are not suggested by work performed by the Consultant for the
Company (whether or not made or conceived during normal working hours or on the
premises of the Company) shall not constitute Inventions for purposes of this
Agreement.

(b) The Consultant hereby acknowledges and agrees that all copyrightable works
included in the Inventions shall be “works made for hire” within the meaning of
the Copyright Act of 1976, as amended (17 U.S.C. §101) (the “Act”), and that the
Company is to be the “author” within the meaning of the Act. The Consultant
acknowledges and agrees that all Inventions are the sole and exclusive property
of the Company. In the event that title to any or all of the Inventions does not
or may not, by operation of law, vest in the Company, the Consultant hereby
assigns to the Company all of its right, title and interest in all Inventions
and all copies of them, in whatever medium fixed or embodied, and in all writing
relating thereto in the Consultant’s possession or control. The Consultant
hereby expressly waives any moral rights or similar rights in any Invention or
any such work made for hire.



--------------------------------------------------------------------------------

(c) The Consultant agrees not to file any patent, copyright or trademark
applications relating to any Invention. The Consultant agrees to assist the
Company whether before or after the termination or expiration of this Agreement
or any consulting relationship with the Company, in perfecting, registering,
maintaining, and enforcing, in any jurisdiction, the Company’s rights in the
Inventions by performing promptly all acts and executing all documents deemed
necessary or convenient by the Company.

(d) If the Company is unable, after duly reasonable effort, to secure the
Consultant’s signature on any such documents, the Consultant hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as the Consultant’s agent and attorney-in-fact, to do all lawfully permitted
acts (including, but not limited to, the execution, verification and filing of
applicable documents) with the same legal force and effect as if performed by
the Consultant.

5. Obligations of the Consultant upon Termination or Expiration of this
Agreement. Upon the termination or expiration of this Agreement, the Consultant
shall immediately:

(a) Discontinue the use of any and all of the Company’s proprietary and
confidential information including methods, designs, marketing techniques,
customer lists, contracts, etc., in connection with the operation of the
Company, and

(b) Discontinue the use of all of the Company’s trademarks, servicemarks,
slogans or logos and materials that contain such or any colorable imitations or
variations thereof. This shall include the immediate cessation and use of all
telephone numbers, advertising products, signs, etc., which contain such
trademarks, servicemarks, slogans or logos.

6. Indemnification. The Consultant agrees to defend, indemnify, and hold the
Company harmless from any and all liabilities, losses, costs, damages, penalties
and any other expenses including attorney’s fees arising directly or indirectly
from the Consultant’s acts or omissions, or his breach of any obligation imposed
or sought to be imposed by or according to this Agreement. The Company shall not
be liable to the Consultant or any third party for any acts or omissions by the
Consultant in the performance of this Agreement. The Consultant shall indemnify
and hold the Company free and harmless from any obligation, cost, claim,
judgment, attorney’s fees, and attachments arising from, growing out of, or in
any way connected with, the services rendered to the Company.

7. Reimbursement of Expenses. The Company will reimburse the Consultant for all
proper, normal and reasonable travel and related out-of-pocket expenses actually
incurred by the Consultant in performing his obligations under this Agreement
upon the Consultant furnishing the Company with satisfactory evidence of such
expenditures. The Consultant will not incur any unusual or major expenditures
without the Company’s prior written approval and the Consultant shall comply
with all Company policies related to business expense reimbursement and travel
(including without limitation, the Company’s policy regarding coach travel). The
Consultant must use the Company travel department to arrange for any business
related travel on behalf of the Company.

8. Equipment and Personnel. Unless otherwise agreed to between the Parties, the
Consultant shall supply, at his sole expense, all equipment, materials, and/or
supplies to accomplish the work agreed to be performed.

9. Independent Contractor; Policies. The Parties acknowledge that this Agreement
does not create an employment relationship nor partnership or joint venture but
only that of independent contractors. As a consequence, (a) the Consultant shall
have no authority to enter into contracts or agreements on behalf of the
Company, (b) all taxes and other surcharges that might be due and payable as a
result of this Agreement by the Consultant in whatever jurisdiction shall be the
sole responsibility of the Consultant, and (c) the Consultant will not be
eligible to participate in the Company’s pension, health or other fringe benefit
program, nor will he be covered by the Company’s workers compensation insurance.
The Consultant will observe and comply with all policies, practices and
procedures of the Company, including without limitation, IDT’s Insider Trading
Policy, to the extent it is applicable to him.



--------------------------------------------------------------------------------

10. Export Laws. No Party shall transmit, directly or indirectly, any
confidential information or other technical data received from the other Party,
nor the direct product thereof, outside the United States without the other
Party’s prior written consent and in accordance with all export laws and
regulations of the United States or any applicable authority. The Parties agree
that they do not intend nor will they, directly or indirectly, export or
re-export any confidential information or other technical data to any end-user
who the Party knows or has reason to know will utilize it in the design,
development or production of nuclear, chemical or biological weapons or to any
end-user who has been prohibited from participating in U.S. export transactions
by the U.S. Government.

11. Representations. The Consultant represents and warrants that (a) his
performance of this Agreement will not breach any confidentiality or other
agreement to which he is a party, and (b) he is not bound by any agreement,
either oral or written, which conflicts with this Agreement.

12. Notices. Any notice given in connection with this Agreement shall be given
in writing and shall be delivered by either overnight mail, or regular mail,
return receipt requested, to the Parties as follows:

If to the Company:

IDT Corporation

520 Broad Street

Newark, New Jersey 07102

Attention: Chief Executive Officer and Chief Financial Officer

with a copy to:

IDT Corporation

520 Broad Street, 4th Floor

Newark, New Jersey 07102

Attention: Chief Legal Officer

If to the Consultant:

Stephen Brown

390 Oak Drive

Cedarhurst, NY 11516

13. Assignment. This Agreement may not be assigned, in whole or in part, by the
Consultant without the express written consent of the Company.

14. Choice of Law. Any dispute under this Agreement or related to this Agreement
shall be decided in accordance with the laws of the State of New Jersey, without
regard to conflicts of law, and the Consultant agrees to consent to the
jurisdiction of the courts of competent jurisdiction located in the State of New
Jersey, except as otherwise specifically set forth herein.

15. Entire Agreement. The Parties acknowledge that this document represents the
entire Agreement between the Parties and supersedes any and all pre-existing
agreement, written or oral, other than the Release Agreement between the
Parties.

16. Severability. If any provision of this Agreement shall be held to be
invalid, it shall not affect the validity or enforceability of any other
provision of this Agreement but shall remain in full force and effect.

17. Amendment. This Agreement may be supplemented, amended or revised only in
writing by agreement of the Parties.



--------------------------------------------------------------------------------

18. Arbitration. The Consultant and the Company agree that any claim,
controversy or dispute between the Consultant and the Company (including,
without limitation, their respective affiliates, stockholders, directors,
officers, employees, representatives or agents) arising out of or relating to
this Agreement shall be submitted to and be settled by commercial arbitration in
a forum of the American Arbitration Association (“AAA”) located in the State of
New Jersey. In such arbitration: (a) the arbitrator shall agree to treat as
confidential all evidence and other information presented by the Parties to the
same extent as Confidential Information under this Agreement must be held
confidential by the Consultant, (b) the arbitrator shall have no authority to
amend or modify any of the terms of this Agreement, and (c) the arbitrator shall
have ten (10) business days from the closing statements or submission of
post-hearing briefs by the Parties to render his or her decision. Any
arbitration award shall be final and binding upon the Parties, and any court
(state or federal) having jurisdiction may enter a judgment on the award. The
foregoing requirement to arbitrate claims, controversies, and disputes applies
to all claims or demands by the Consultant (or its affiliates, stockholders,
directors, officers, employees, representatives or agents). Each Party shall
bear its/his own costs of participating in any arbitration proceedings.

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first written above.

A. IDT Corporation

 

By:   /s/ James Courter Name:   James Courter Title:   CEO Stephen Brown By:  
Stephen Brown



--------------------------------------------------------------------------------

Schedule A has been omitted and will be furnished to the Securities and Exchange
Commission upon request.